      Case 2:19-cv-09437-JTM-KWR Document 1 Filed 04/16/19 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF LOUISIANA

TERILYN L. STEWART, an individual,                   )      CIVIL ACTION NO.
and GLENN WILLIAMS, SR.,                             )
an individual,                                       )
                                                     )
                      Plaintiffs,                    )      JUDGE:
                                                     )
vs.                                                  )
                                                     )      MAGISTRATE:
PROGRESSIVE INSURANCE                                )
COMPANY, a foreign corporation,                      )
ROLANDO J. RIVAS, an individual;                     )
SAHARA FREIGHT CARRIER, INC.,                        )
a foreign corporation;                               )
                                                     )
               Defendants.                           )


                                         COMPLAINT

       The Complaint of Terilyn L. Stewart, a major individual, domiciled in the County of

Shelby, State of Alabama and Glenn Williams, Sr., a major individual, domiciled in the County

of Jefferson, State of Alabama, through their undersigned attorney respectfully represents:

                                       INTRODUCTION

       1.      This action seeks to hold all defendants jointly and severally liable for money

damages and attorney’s fees under Louisiana Civil Code Article 2315, Louisiana Civil Code

Article 2315.1, Louisiana Civil Code Article 2315.2,        Louisiana Civil Code Article 2316,

Louisiana Civil Code Article 2317, and Louisiana Civil Code Article 2320, for the personal

injuries and wrongful death resulting from the negligence and wantonness of Rolanda J. Rivas,

the negligent hiring, supervision and training of Defendant Rivas by Defendant Sahara Freight


                                                1
      Case 2:19-cv-09437-JTM-KWR Document 1 Filed 04/16/19 Page 2 of 10



Carrier, Inc., and their liability carrier Progressive Insurance Company, inflicted upon Glenn

Williams, Jr., on or about March 23, 2019.

                                         THE PARTIES

       1.      Plaintiff, Terilyn L. Stewart, is an adult resident and domiciliary of Shelby

County, Alabama, at all material times herein, and is the natural mother of Glenn Williams, Jr,

an adult resident and domiciliary of Shelby County, Alabama.

       2.      Plaintiff, Glenn Williams, Sr., is an adult resident and domiciliary of Jefferson

County, Alabama, at all material times herein, and is the natural father of Glenn Williams, Jr., an

adult resident and domiciliary of Shelby County, Alabama.

       3.      Defendant Rolando J. Rivas is, upon information and belief, a resident and

domiciliary of Denver, Colorado, over the age of majority.

       4.      Defendant Sahara Freight Carrier, Inc., is, upon information and belief, a foreign

corporation, incorporated in the State of Texas and having its principal place of business in the

State of Texas, who upon information and belief was at all times relevant herein the owner of the

vehicle that caused the March 23, 2019, motor vehicle collision at issue and the entity that

employed Defendant Rivas while he was driving in the course and scope of his employment at

the time of the March 23, 2019, motor vehicle collision.

       5.      Defendant Progressive Insurance Company, upon information and belief, is a

foreign insurance company authorized to do and doing business in the State of Louisiana,

incorporated in a State other than the State of Louisiana and having its principal place of

business in a State other than Louisiana, who upon information and belief was at all times


                                                2
      Case 2:19-cv-09437-JTM-KWR Document 1 Filed 04/16/19 Page 3 of 10



relevant hereto the insurer of the vehicle driven by Defendant Rivas and owned by Defendant

Sahara Freight Carrier, Inc.

                                   JURISDICTION AND VENUE

       6.       Plaintiffs bring their petition under federal diversity jurisdiction, 28 U.S.C.

§1332, as the parties are completely diverse in citizenship and the amount in controversy

exceeds $75,000.00.

       7.       Venue in the Eastern District of Louisiana is proper pursuant to 28 U.S.C.

§1319(b) because a substantial part of the events or omissions giving rise to the claims occurred

within the Eastern District of Louisiana.

                                   FACTUAL ALLEGATIONS

       8.       On or about March 23, 2019, Glenn Williams, Jr., was operating a 2001 Cadillac

Catera eastbound on Interstate 12 near Airport Road, in St. Tammany Parish. Mr. Williams, Jr.

was traveling in the right lane.

       9.       At the same time, the Defendant Rolando J. Rivas, was operating

a large commercial vehicle eastbound on Interstate 12 near Airport Road, in the left-hand land.

       10.      Defendant Rivas was an employee of Defendant Sahara Freight Carrier, Inc., at

the time of the incidents made the basis of this petition.

       11.      The vehicle being driven by Defendant Rivas was owned by Defendant Sahara

Freight Carrier, Inc., and Defendant Rivas was within the course and scope of his employment

with Defendant Sahara Freight Carrier, Inc., when he crashed into the vehicle driven by Glenn

Williams, Jr.


                                                  3
       Case 2:19-cv-09437-JTM-KWR Document 1 Filed 04/16/19 Page 4 of 10



        12.    Defendant Progressive Insurance Company is the liability carrier for Defendants

Sahara Freight Carrier, Inc., and Rolando J. Rivas.

        13.    Defendant Rivas, upon information and belief, dropped his cell phone on the floor

of his truck. As he reached down to retrieve his cell phone, Defendant Rivas swerved into the

right lane, crashing into Mr. Williams, Jr.’s automobile.

        14.    Upon information and belief, Defendant Rivas was cited by the Louisiana State

Troopers for improper lane change.

        15.    As a direct and proximate cause of the above described collision, Glen Williams,

Jr., died.

                                        COUNT I
        (Defendant Rolando J. Rivas - Negligence, Recklessness, and/or Wantonness)


        16.    The collision, injuries, and death were caused by the negligence, recklessness,

and/or wantonness of the Defendant Rivas.

        17.    The negligence, recklessness, and/or wantonness of Defendant Craven, includes,

but is not limited to, the following specific actions and/or inactions:

               (a)     Impairment;

               (b)     Inattentive or distracted;

               (c)     Failing to maintain a proper lookout;

               (d)     Failing to maintain control of his vehicle;

               (h)     Failing to see what he should have seen;




                                                    4
Case 2:19-cv-09437-JTM-KWR Document 1 Filed 04/16/19 Page 5 of 10



      (i)      Failing to take appropriate action to avoid or mitigate the accident, when,

               in the exercise of due care, he should have had ample time and

               opportunity to do so;

      (j)      Exceeding the posted speed limit or exceeding a safe speed limit under the

               circumstances;

      (k)      Failing to comply with all applicable motor carrier safety regulations;

      (l)      Failing to comply with operating, safety, and/or training rules of

               Defendant Rivas’s employer;

      (m)      Failing to comply with Louisiana Motor Safety Laws and rules of the

               road;

      (n)      Gross negligence;

      (o)      Failure to yield;

      (p)      Failure to properly change lanes;

      (q)      Improper lane usage;

      (r)      Operation of the vehicle in a reckless and/or negligent manner;

      (s)      Acting in violation of the laws of the State of Louisiana and/or the Parish

               of St. Tammany, all of which may be properly proven at the trial of this

               matter; and

      (t) Other acts of fault, negligence, and strict liability which will be obtained

            through discovery and/or proven at trial.




                                         5
      Case 2:19-cv-09437-JTM-KWR Document 1 Filed 04/16/19 Page 6 of 10



       18.     Defendant Rivas is liable under Louisiana Civil Code Articles 2315,2315.1,

2315.2, and 2316, among others, for an amount to be proven at trial, together with punitive

damages, as well as costs and attorney’s fees incurred in bringing this action.

                                       COUNT II
  (Defendant Sahara Freight Carrier, Inc. - Respondeat Superior- Negligent Training and
                                      Supervision)


       19.     As a result of the foregoing, and as per applicable Louisiana law including, but

not limited to the Doctrines of Respondeat Superior; negligent entrustment; negligent hiring,

training, and supervision; principal and agent; permissive use; vehicle owner with responsibility

for maintenance and upkeep; and/or master-servant doctrines, said Defendant Sahara Freight

Carrier, Inc., is a proper party-defendant and is responsible for the negligence, wantonness,

and/or liability attributed to Defendant Rivas.

       20.     The negligence, willfulness, recklessness, and/or wantonness of the named

defendant in paragraph 16, includes, but is not limited to, the following specific acts:

               (A)     It failed to train its driver;

               (B)     It failed to supervise its driver;

               (C)     It retained its driver;

               (D)     It hired its driver;

               (E)     It entrusted its driver with the commercial vehicle;

               (F)     It failed to comply with applicable federal motor carrier safety

                       regulations;




                                                    6
      Case 2:19-cv-09437-JTM-KWR Document 1 Filed 04/16/19 Page 7 of 10



               (G)     It failed to inspect, maintain, and/or repair the vehicle in proper and safe

                       working order; and

               (H)     It was otherwise willful, reckless, wanton, and/or negligent.

       21.     Defendant Sahara Freight Carrier, Inc., is liable under Louisiana Civil Code

Articles 2317, among others, for an amount to be proven at trial, together with punitive damages,

as well as costs and attorney’s fees incurred in bringing this action.

                                   COUNT III
                 LIABILITY OF PROGRESSIVE INSURANCE COMPANY

       22.     At the time of the accident, Defendant Progressive Insurance Company, had in

full force and effect a policy of liability insurance coverage in favor of Defendant Sahara Freight

Carrier, Inc., as owner, and Defendant Rivas, as operator of the insured vehicle, for his

negligence in connection with the March 23, 2019, motor vehicle collision at issue herein. As a

result of the foregoing and as per applicable Louisiana law, Progressive Insurance Company has

been named herein as a party-defendant, and is answerable and/or responsible for the negligence

and/or liability of Defendants Rivas and Sahara Freight Carrier, Inc.



                                             DAMAGES

       23.     As a result of the above described accident, the petitioners Terilyn L. Stewart and

Glenn Williams, Sr., sustained the following, non-exclusive damages:

               (a)     Survival action and wrongful death action under Louisiana Civil Code and

                       Louisiana Law;

               (b)     Pain and suffering;

                                                  7
Case 2:19-cv-09437-JTM-KWR Document 1 Filed 04/16/19 Page 8 of 10



       (c)    Physical and mental pain and anguish suffered by Glenn Willaims, Jr.,

              prior to death;

       (d)    Loss of enjoyment of their son, Glenn Williams, Jr.’s life, petitioners’

              grief, shock, sorrow, and loss of love and affection of their son, past and

              future;

       (e)    Funeral expenses;

       (f)    Medical expenses;

       (g)    All damages allowed under Louisiana law which may be proven at the

              trial of this matter; and

       (h)    Punitive damages.

WHEREFORE, petitioners, Terilyn L. Stewart and Glen Williams, Sr., pray:

A.     An award of compensatory damages to Plaintiffs, and against defendants, jointly

       and severally, for the wrongful death of their son and survival action in an amount

       to be determined at trial;

B.     An award of punitive damages to Plaintiffs and against Defendants, jointly and

       severally, in an amount to be determined at trial;

C.     An award of reasonable costs and attorney’s fees pursuant to any applicable law;

       and

D.     Any other relief to which Plaintiffs are entitled.




                                          8
       Case 2:19-cv-09437-JTM-KWR Document 1 Filed 04/16/19 Page 9 of 10



                                       JURY DEMAND

        Plaintiffs, Terilyn L. Stewart and Glenn Williams, Sr., hereby demand a trial by jury on

all issues so triable.



                                     Respectfully submitted,

                                     /s/ Booth Samuels
                                     BOOTH SAMUELS (LA Bar Roll#32051)
                                     WETTERMARK KEITH
                                     3595 Grandview Parkway
                                     Suite 350
                                     Birmingham, AL 35343
                                     Telephone: (205)933-9500
                                     Facsimile: (205) 977-3431
                                     Email: bsamuels@wkfirm.com


                                     CHRISTOPHER A. KEITH
                                     (Pro Hac Vice Application Pending)
                                     WETTEMARK KEITH
                                     3595 Grandview Parkway
                                     Suite 350
                                     Birmingham, AL 35243
                                     Telephone: (205) 933-9500
                                     Facsimile: (205) 977-3431
                                     Email: chris@wkfirm.com



                                     /s/ Timothy J. Young
                                     TIMOTHY J. YOUNG (LA Bar Roll#22677)
                                     THE YOUNG FIRM
                                     400 Poydras Street
                                     Suite 2090
                                     New Orleans, Louisiana 70130
                                     Telephone: 504-680-4100
                                     Facsimile: 504-680-4101


                                               9
Case 2:19-cv-09437-JTM-KWR Document 1 Filed 04/16/19 Page 10 of 10




                                10
